            Case 8:20-bk-01390-RCT          Doc 37     Filed 12/08/20     Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:                                                       Case No.: 8:20-bk-01390-RCT
                                                             Chapter 7
Eric R. Parker

DEBTORS.                      /

        MOTION TO SELL REAL PROPERTY, FREE AND CLEAR OF LIENS,
               TO HAVE LIENS ATTACH TO PROCEEDS AND
  PAY SECURED CREDITOR(S) AND ADMINISTRATIVE / TRANSACTIONAL COSTS
                 (4414 Star Magnolia Way Riverview, FL 33578)


COMES NOW Stephen L. Meininger, Chapter 7 Trustee, by and through the undersigned

counsel, and hereby moves for authority to sell certain improved real property, to have liens

attach to proceeds and to pay secured creditors and administrative / transactional costs, and in

support thereof states as follows:


                                        JURISDICTION

     1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and

         1334.This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b) (2) (A),

         (M), (N) and (O).

     2. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

     3. The basis for the relief requested herein are, inter alia, 11 U.S.C. §§ 105, 363(b) and

         Federal Rules of Bankruptcy Procedure 2002 and 6004.

                                        BACKGROUND

     4. On February 19, 2020, the Debtor commenced this case by filing a voluntary petition for

         relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).

     5. Stephen L. Meininger was appointed Chapter 7 trustee (the “Trustee”).




                                                                                                   1
           Case 8:20-bk-01390-RCT          Doc 37     Filed 12/08/20    Page 2 of 7




    6. The Debtor owns real property, by virtue of a deed, located at 4414 Star Magnolia Way

        Riverview, FL 33578, more particularly known as:

LOT 2, BLOCK 15, MAGNOLIA PARK NORTHEAST PARCEL "C", ACCORDING TO THE
PLAT THEREOF, AS RECORDED IN PLAT BOOK 118, PAGE (S) 227 THROUGH 231, OF
THE PUBLIC RECORDS OF HILLSBOROUGH COUNTY FLORIDA.

(hereinafter the “Property”).

    7. The Trustee completed a title search and found that the Property is encumbered by a

        mortgage lien. By priority, but not including any outstanding property taxes or

        municipal liens, the Property is clouded as follows:

        a. A mortgage in favor of Mortgage Electronic Registration Systems, Inc. as nominee

           for Pulte Mortgage LLC, recorded in Official Records Book 21554, Page 48 and

           Corrective Mortgage recorded in Official Records Book 21791, Page 1591, which

           Mortgage is now held by Nationstar Mortgage LLC (d/b/a “Mr. Cooper”), by virtue

           of Assignment(s) of Mortgage recorded in Official Records Book 22158, Page 1187

           of the public records of Hillsborough County, Florida (hereinafter “Mr. Cooper”);

        b. A federal tax lien file on August 2, 2013 in OR Book 22054 Page 109;

        c. a Claim of lien for unpaid Maintenance or assessment Obligations, in favor of

           Magnolia Park at Riverview Homeowners Association, Inc, recorded in Official

           Records Book 25132, Page 1229 of the public records of Hillsborough County,

           Florida; and

        d. a judgment in favor of State of Florida and against Eric Randall Parker recorded in

           Official Records Book 26374, Page 193, Official Records Book 26374, Page 10 and

           Official Records Book 26373, Page 1149.




                                                                                                 2
       Case 8:20-bk-01390-RCT           Doc 37     Filed 12/08/20      Page 3 of 7




8. The Trustee has accepted an offer from Alexis Shores (the Buyer(s)) to purchase the

   Property for the gross sale price $ 212,000.00. Said price is sufficient to pay Mr. Cooper

   in full. The Trustee believes it is a fair offer for the current economy, the condition of

   the Property, and the length of time the Property has remained on the market.

9. The Trustee seeks permission to satisfy the Mr. Cooper lien at closing and other routine

   closing costs (more detail below). Any current real property taxes will be paid prorated.

10. The Trustee has attached a “DRAFT” Settlement Statement that outlines the proposed

   distribution of the sale proceeds at closing, as Exhibit A.

11. The Trustee believes the proposed sale terms shall be sufficient to pay the administrative

   expenses of the bankruptcy estate in accordance with 11 U.S.C. §§ 303, 326, as may be

   allowed, and to cause some distribution to creditors who hold subordinate liens on the

   Property, including taxing authorities.

                               AUTHORITY TO SELL

12. Pursuant to § 363(b)(1) of the Bankruptcy Code, a trustee, after notice and hearing, may

   use, sell or lease property of the estate other than in the ordinary course of business.

   Additionally, pursuant to § 363(f) of the Bankruptcy Code, the trustee may sell property

   free and clear of any interest in such property of an entity other than the estate if (i)

   permitted under applicable non-bankruptcy law, (ii) the party asserting such interest

   consents, (iii) the interest is a lien and the purchase price of the property is greater than

   the aggregate amount of all liens on the property, (iv) the interest is subject of a bona

   fide dispute, or (v) the party asserting the interest could be compelled, in a legal or

   equitable proceeding, to accept a money satisfaction for such interest.




                                                                                                   3
       Case 8:20-bk-01390-RCT          Doc 37     Filed 12/08/20      Page 4 of 7




13. Section 363(f) of the Bankruptcy Code is stated in the disjunctive. Thus, it is only

   necessary for the Trustee to satisfy one of the five conditions of § 363(f). Nonetheless,

   the sale proposed by the Trustee satisfies §§ 363(f)(2) and (5).

14. The Trustee avers that he shall satisfy section 363(f) (2) insofar lienholder Mr. Cooper

   shall consent to the payment of their lien in full and sale of the Property, and that he

   should then be authorized to sell the Property free and clear of all liens, claims,

   encumbrances and interests.

15. As discussed above the proposed sale will cause a distribution to creditors who hold

   subordinate liens on the Property, including taxing authorities. The Trustee believes the

   net sale proceeds, although significant, will not itself be enough to wholly satisfy the

   subordinate claim of secured lienholder, the Internal Revenue Service (see Claim 3-4,

   Filed 6/16/20, secured claim $517,651.56).

16. Given the amount claimed by the Internal Revenue Service, it is highly likely that

   subordinate lienholder Magnolia Park at Riverview Homeowners Association, Inc

   should not receive any benefit from this sale. However, pursuant to Florida Statute

   Chapter 720 Section 3085, the Buyer is jointly and severally liable for the outstanding

   homeowner’s association dues, and it is essential for this sale to close that these

   outstanding amounts be paid at closing. Moreover, the outstanding dues are for services

   that aided in preserving the value of the Property. Accordingly the Trustee should be

   authorized to pay these outstanding dues as an administrative expense of the estate

   pursuant to 11 U.S.C. 503(b).

17. Lastly, given the amount claimed by the Internal Revenue Service, it is highly likely that

   subordinate lienholder State of Florida will not receive any benefit from this sale.




                                                                                               4
       Case 8:20-bk-01390-RCT          Doc 37      Filed 12/08/20     Page 5 of 7




   Nonetheless the sale should be authorized given the Trustee’s obligation to liquidate

   property of the estate for the benefit of tax lienholder pursuant to 11 U.S.C. § 724(b).

18. Moreover § 363(f)(5) provides that so long as a junior lienholder could hypothetically be

   compelled to accept a payment of less than the full amount of the security interest, the

   court could approve such a sale. See In re: Levitt & Sons, LLC, 384 B.R. 630, 648

   (S.D.FL 2008). “Furthermore, if the legal or equitable proceeding contemplated by

   §363(f)(5) would result in a junior lienholder receiving nothing, then a § 363(f)(5) sale

   that pays them nothing … appear[s] to be permissible.” See Scherer v. Federal National

   Mortgage Association (In re: Terrace Chalet Apartments, Ltd.), 159 B.R. 821, 829 (N.D.

   Ill 1993). See also In re: Gulf States Steel, 285 B.R. 497, 508 (Bankr. N.D. Ala.

   2002)(noting that “§ 363(f)(5) permits a sale free and clear of [of liens] if the Trustee

   can demonstrate the existence of another legal mechanism by which a lien could be

   extinguished without full satisfaction of the secured debt.”

19. Accordingly, under § 724(b) and either § 363(f) (2) or § 363(f)(5), the Trustee should be

   authorized to sell the Property free and clear of all liens, claims, encumbrances and

   interests.

                                         CONCLUSION

20. The Trustee, in the exercise of his business judgment, believes, and therefore avers, that

   the proposed sale is in the best interest of the creditors of the bankruptcy estate insofar

   as there is otherwise no equity in the Property, the Trustee is more familiar with the

   current market than other interested parties, and a sale under this motion serves the best

   interest of all interested parties, including the secured creditors. The Buyer has agreed,




                                                                                                 5
           Case 8:20-bk-01390-RCT           Doc 37        Filed 12/08/20   Page 6 of 7




        subject to Court approval, to pay to the Trustee the gross sum of $212,000.00 in

        exchange for estate’s interest in the Property.

   WHEREFORE, the Trustee moves for the entry of an order:

   A. Authorizing the sale of the Property and,

   B. Authorizing the Trustee to take any all actions and to execute any and all documents

       necessary and appropriate to effectuate and consummate the terms of said sale of the

       estate’s interest in the Property including without limitation, executing a deed conveying

       the interests of the Debtors to the Buyer, or its assigns, or ultimate purchaser;

   C. Authorizing the Trustee and any escrow agent upon the Trustee’s written instruction,

       shall be authorized to make such disbursements on or after the closing of the sale as are

       required by the purchase agreement or order of this Court, including, but not limited to,

       (a) all delinquent real property taxes and outstanding post-petition real property taxes,

       pro-rated as of the closing with respect to the real property included among the purchased

       assets (b) any outstanding Home Owner’s Association fee or assessment arrearages (if

       any); and (c) other anticipated closing costs:

        Total Sales/Brokers Commission:
        6% of base sale price to Charles Rutenberg Realty                  $ 12,720.00*
*this commission is intended to be shared with a cooperating agent / negotiator.
        Title Charges:                                                     $ 1,903.00
        Government recording / transfer charges:                           $ 1,484.00
        Satisfaction of Liens:
                Mr. Cooper                                                 $ 181,130.29
        Administrative Expense:
                Magnolia Park at Riverview HOA                             $ 4,667.00
        Municipal Lien Search:                                             $ 255.00

       The above anticipated closing costs and taxes are subject to per diem charges, changes in

       prorations, and otherwise represent approximate amounts. The Trustee seeks authority to




                                                                                                    6
            Case 8:20-bk-01390-RCT            Doc 37      Filed 12/08/20      Page 7 of 7




        pay these amounts, or their reasonable equivalent amounts, to the respective payees

        depending on the subjective per diem alteration,

    D. Waiving the 14 day appeal period provided for under B.R.C.P. Rule 6004(h) so that the

        sale of the Property may close immediately upon the entry of an order granting the instant

        motion, and

    E. Granting the Trustee such other and further relief as is just and proper.

                                                Respectfully submitted,

                                                 /s/ Richard M. Dauval, Esquire
                                                Richard M. Dauval, Esq.
                                                Leavengood, Dauval, & Boyle, P.A.
                                                3900 1st Street North, Suite 100
                                                Saint Petersburg, FL 33703
                                                727-327-3328
                                                rdauval@leavenlaw.com

                                  CERTIFICATE OF SERVICE

        I certify that on December 8, 2020, a true and correct copy of the foregoing was provided
by U.S. mail and/or electronic delivery to:
U.S. Trustee, USTPRegion21.TP.ecu@usdoj.gov;
Eric R. Parker, 10028 Ohio Ave., Thonotosassa, FL 33592
Nick Flower, Esq., bankruptcy_court_service@floridacl.com
Trustee Stephen L. Meininger, slmeininger@earthlink.net;
Mr. Cooper c/o Elizabeth Eckhart, eeckhart@logs.com
Magnolia Park at Riverview HOA, Inc., c/o Leland Management 6972 Lake Gloria Blvd.,
Orlando, FL 32809
Magnolia Park at Riverview HOA, Inc., c/o Sarah Webner, Esq., 860 N. Orange Avenue, Suite
135, Orlando, FL 32801; pleadings@kwpalaw.com
Internal Revenue Service, c/o Colleen Murphy Davis, Assistant United States Attorney, USAO
No. 68, colleen.murphy@usdoj.gov
Wai Fok, Bankruptcy specialist, Internal Revenue Service, 600 Arch Street, Room 5200,
Philadelphia, PA 19106
State of Florida, c/o Pat Frank, Clerk of the Circuit Court, PO Box 3360, Tampa, FL 33601

and all parties of interest that have filed a proof of claim in this case or filed a notice of
appearance pursuant to Rule 2002-1(c) on this December 8, 2020.

                                                        /s/ Richard M. Dauval, Esquire
                                                        Richard M. Dauval, Esq.



                                                                                                 7
